Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-18-00601-CV

ONE THOUSAND FOUR HUNDRED THIRTY-SEVEN DOLLARS ($1,437.00) in United
       States Currency and a 2016 Toyota Corolla VIN 2T1BURHE0GC627119,
                                     Appellants

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 18-223
                         Honorable Bill R. Palmer, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED the costs of this appeal are assessed against Appellant Isaac James
Osei.

       SIGNED July 31, 2019.



                                              _____________________________
                                              Patricia O. Alvarez, Justice